United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    May 5, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-30246
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ANTHONY R. GENTRY,

                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                       USDC No. 5:03-CR-50033-5
                         --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     Anthony R. Gentry appeals the sentence imposed by the

district court on remand.   Gentry was sentenced to a 240-month

term of imprisonment for bank robbery and to a mandatory

consecutive 120-month term for using firearms during a crime of

violence.   Gentry’s sentence was vacated on appeal and the matter

was remanded for resentencing.   See United States v. Gentry, 118

F. App’x 820, 821 (5th Cir. 2004).   On resentencing, which

occurred following the intervening decision in United States v.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30246
                                -2-

Booker, 543 U.S. 220 (2005), the district court again imposed a

240-month sentence of imprisonment on the bank robbery count,

which was above the applicable guideline range.

     Gentry argues that the district court should have more fully

considered his history and characteristics in determining his

sentence.   Gentry emphasizes that he is only 25 years of age,

that he had no felony convictions prior to the instant offense,

and that he was gainfully employed and supporting his wife and

two children.   He contends that he was not one of the “main

players” the robbery, and he asserts that he did not discharge a

firearm during the offense.   Gentry submits that his sentence

should be within the guideline range of 151-88 months.

     “Both a district court’s post-Booker sentencing discretion

and the reasonableness inquiry on appeal must be guided by the

sentencing considerations set forth in 18 U.S.C. § 3553(a).”

United States v. Smith, 440 F.3d 704, 706 (5th Cir. 2006).

However, the district court “need not engage in robotic

incantations that each statutory factor has been considered.”

Id. at 707 (internal quotation marks and citation omitted).

     At resentencing, the district court stated that it had

considered the Sentencing Guidelines and everything in the

probation officer’s report, which detailed Gentry’s history and

characteristics.   The district court also indicated that it had

considered the seriousness of Gentry’s conduct, which contributed
                           No. 05-30246
                                -3-

to the injury to a police officer, the harm to the community, and

the sentences imposed on Gentry’s co-defendants.

     The record does not support Gentry’s contention that the

district court failed to give adequate consideration to his role

in the offense, his history, and his characteristics.   The

district court carefully considered the sentencing factors and

articulated “permissible reasons for its variance” from the

guideline range.   Id. at 410.   Accordingly, Gentry’s sentence is

AFFIRMED.